Citation Nr: 1828181	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-44 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney 


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.  He also had additional periods of active duty for training and inactive duty for training as part of a Reserve component from June 1988 to September 1988 and July 1989 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  A hearing was scheduled in December 2017.  Prior to the hearing date, the Veteran requested that the hearing be cancelled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, sleep apnea is secondary to service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea as secondary to service-connected PTSD have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the evidence must show: (1) a present disability (for which service connection is sought); (2) an already service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.

In this case, the Veteran contends he has sleep apnea secondary to his service-connected PTSD.  The evidence shows the Veteran is service connected for PTSD.  He has a current diagnosis of obstructive sleep apnea.  In a March 2017 independent medical opinion Dr. T.R.C. opined that it is at least as likely as not that the Veteran's obstructive sleep apnea is secondary to his PTSD.  Dr. T.R.C. supports her opinion with a well-detailed rationale, to include medical treatise evidence, and she cites to supporting factual data.  The Board finds Dr. T.R.C.'s opinion highly probative and persuasive.  There is conflicting medical evidence of record that the Board finds less persuasive.  Nevertheless, the evidence is in relative equipoise, and, after resolving all doubt in the Veteran's favor, service connection is warranted for sleep apnea secondary to service-connected PTSD.  This claim is granted in full.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


